Morton, C. J.
By his will Nathaniel Cleaves gives to his “ wife, Lucy Ann Cleaves, for and during her life, the use, income, and benefit of all my estate, both personal and real, and wherever the same may be found or located at the time of my decease; to be for her comfort and support, and I trust that she will make suitable provisions for the support of our daughter, Mary Theresa Cleaves, if unmarried. It is my desire that the house and grounds, No. 567 Dudley Street, in said Boston, now occupied by me, shall be kept as a home for them.”
The question in this case is, whether the interest of Lucy Ann Cleaves under this will can be reached in equity by her creditors, and applied in payment of the debts due them by her.' It is settled in this Commonwealth, that a testator who makes a gift of income to a beneficiary may provide that it shall not be alienable in advance by him, or be subject to be taken by his creditors. But in order to give such a qualified estate instead of an absolute one, the language of the testator must be such as *309clearly to import an intention to do so. Broadway National Bank v. Adams, 133 Mass. 170. Foster v. Foster, 133 Mass. 179. Sears v. Choate, 146 Mass. 395.
In the case at bar the testator makes an absolute gift of the •whole income of his estate to his widow for her life. The words “ to be for her comfort and support,” at most, express the motive and purpose of the gift, but cannot be held to make the gift conditional. They have little, if any, more significance than the words “to be for her benefit and enjoyment,” and are not sufficient to cut down the clearly expressed absolute gift to a qualified or conditional one. She has the right, since the death of the daughter, to use the income in any manner she sees fit, and the executor has no right to withhold any part of it on the ground that she does not need the whole for her comfort and support. She has an absolute estate in the income, which she can alienate, and which can be reached by her creditors.
This case is clearly distinguishable from the case of Baker v. Brown, 146 Mass. 369. There the gift was not of the income of a fund, or of any fixed or ascertainable sum of money. The will gave an estate to the daughters of the testatrix, “ subject to the condition that they should support their father during his life.” It was decided that, under the circumstances of that case, the intention of the testatrix was that the daughters should furnish the father a reasonable support in their own household or elsewhere, the mode of furnishing his support being in their discretion, and that the interest of the father was such that it could not be reached by his creditors without imposing upon the daughters duties and obligations different from and greater than those imposed by the will.

Decree for the plaintiff.